IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. AP-75,970



                          JEFFERY LEE WOOD, Appellant

                                           v.

                               THE STATE OF TEXAS



   ON MOTION FOR APPOINTMENT OF COUNSEL AND REQUEST FOR
  PREPAYMENT OF FUNDS TO RETAIN MENTAL HEALTH EXPERT, ON
APPEAL FROM MOTION FOR APPOINTMENT OF COUNSEL AND REQUEST
 FOR PREPAYMENT OF FUNDS TO RETAIN MENTAL HEALTH EXPERT,
 AND ON MOTION FOR STAY OF EXECUTION FROM CAUSE NO. 3038-98
             IN THE 216 TH JUDICIAL DISTRICT COURT
                           KERR COUNTY

      Per Curiam.

                                     OPINION

      We have before us a document called the appellant’s brief, “On Motion for

Appointment of Counsel and Request for Prepayment of funds to Retain Mental Health

Expert to Assist Him in Preparing Article 46.05 Motion”; a notice of appeal regarding the
                                                                                    Wood - 2

trial court’s ruling on that motion; and a motion for stay of execution.

       In March 1998, a jury found appellant guilty of the offense of capital murder. The

jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure

Article 37.071, and the trial court, accordingly, set appellant’s punishment at death. This

Court affirmed appellant’s conviction and sentence on direct appeal. Wood v. State, 18
S.W.3d 642 (Tex. Crim. App. 2000). Appellant timely filed an initial application for writ

of habeas corpus in the trial court, and this Court denied relief on May 9, 2001. Ex parte

Wood, No. WR-45,400-01 (Tex. Crim. App. May 9, 2001)(not designated for

publication).

       Subsequently, the trial court set appellant’s date of execution for August 21, 2008.

On August 14, 2008, appellant filed a motion with the trial court to appoint counsel and

grant him funds to retain a mental health expert to help make the required showing under

Article 46.05 that he is incompetent to be executed. On August 17 th the trial court denied

the motion with the comment that the “threshold showing required under 46.05 [was] not

met.” Appellant now appeals the ruling on that motion to this Court or, alternatively,

requests direct action from this Court.

       With regard to appellant’s request for direct action of this Court, this Court does

not appoint counsel under Article 46.05, nor is there any provision under which we can

grant funding. Therefore, to the extent this is a direct motion for this Court to act, the

motion is denied.
                                                                                   Wood - 3

       With regard to appellant’s notice of appeal on the trial court’s denial of his motion

to appoint counsel and grant funding, this case is dismissed. Article 46.05(l-1) prohibits

this Court from reviewing a ruling made pursuant to Article 46.05 unless the motion was

filed more than 20 days before the defendant’s scheduled execution date. The motion

was filed only seven days before the defendant’s scheduled execution date. Therefore, by

statute, we are prohibited from reviewing the matter.

       To any extent appellant intended the motion filed in the trial court to be a general

due process request for the tools necessary to meet the dictates of Article 46.05, and not

an actual motion requesting a finding on appellant’s competency under Article 46.05,

there is no provision for an appeal on a ruling on such a motion. Thus, appellant’s appeal

is dismissed. Appellant’s motion for stay of execution is denied.


Do not publish
Delivered: August 19, 2008